DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (EP #3531674 A1). 
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 

Regarding Claim 1, Wang discloses a sound processing method (title; fig. 3), comprising:
when a camera of a terminal is in a shooting state in a non-video-call scenario (Wang ¶0071 discloses the camera 150 is configured to acquire an image or a video, and can be triggered and enabled by using an application program instruction, to implement a photographing or a video recording function. ¶0077 discloses a user uses a mobile terminal such as a mobile phone to record a video or perform real-time photographing. claim 1: line 4; fig. 3: step 31), collecting a sound signal in a current environment of the terminal using two microphones (Wang claim 1: lines 4-5; ¶0113 discloses the terminal having the two microphones at the top, and the two microphones are respectively located on the front surface and the back surface of the terminal. When it is detected that the camera of the terminal is in the photographing state, the sound signals in the current environment are acquired by using the two microphones) disposed on top of the terminal, wherein the two microphones are located in front and back of the terminal as a front top microphone and a rear top microphone respectively (Wang Figs. 2A-2C; claim 1: lines 1-2);
calculating an interaural level difference between the two microphones based on the collected sound signal according to a preset first algorithm (Wang ¶0040 discloses the ;
determining whether the interaural level difference between the two microphones meets a sound source direction determining condition (Wang claim 1: lines 8-9);
if the sound source direction determining condition is met, determining, based on the interaural level difference between the two microphones, whether the sound signal comprises a rear sound signal whose sound source is located in an area behind the camera and the camera cannot shoot the area behind the camera (Wang claim 1: lines 10-13; ¶0078: step 34, ¶0100: “... the front-rear direction is directions of a front surface and a back surface of the mobile phone ...”); and
if it is determined that the sound signal comprises a rear sound signal, filtering out the rear sound signal from the sound signal (Wang ¶0008 discloses the backward sound signal in the sound signals can be determined by using a particular algorithm, and filtered out. Therefore, during photographing, a noise signal beyond a photographing range can be filtered out, thereby ensuring sound quality of a video during photographing, and improving user experience; claim 1: lines 14-15).

Regarding Claim 2, (Wang: Entire Claim 2) discloses the method according to claim 1, wherein calculating an interaural level difference between the two microphones based on the collected sound signal according to a preset first algorithm comprises:
dividing the sound signal into at least one frame based on a preset time interval;
obtaining sound signals S1 and S2 collected by the two microphones in a yth frame, and calculating power spectrums P1 and P2 of S1 and S2 respectively by using a fast Fourier transform (FFT) algorithm, wherein the yth frame is any frame of the at least one frame; and
calculating the interaural level difference between the two microphones based on P1 and P2 by using the following formula:
                
                    I
                    L
                    D
                    n
                    o
                    w
                     
                    =
                    
                        
                            P
                            1
                            -
                             
                            P
                            2
                        
                        
                            P
                            1
                             
                            +
                             
                            P
                            2
                        
                    
                
            
wherein P1represents a corresponding sound power spectrum of the front top microphone in the y.sup.th frame, P2 represents a corresponding sound power spectrum of the rear top microphone in the y.sup.th frame, P1 and P2 are vectors each having N elements, the N elements are values of corresponding N frequencies after a fast Fourier transform is performed on the sound signal in the yth frame, N is an integer greater than 1, and ILDnow is a vector comprising interaural level differences corresponding to the N frequencies.

Regarding Claim 3, (Wang: Entire Claim 3) discloses the method according to claim 2, wherein determining whether the interaural level difference between the two microphones meets a sound source direction determining condition comprises:
for the yth frame,
calculating, by using an interaural level difference corresponding to an ith frequency between the two microphones, a maximum reference value and a minimum reference value that correspond to the ith frequency according to a preset second algorithm, wherein the i.sup.th frequency is one of the N frequencies, and i is any positive integer not greater than N;
if a difference between the maximum reference value and the minimum reference value that correspond to the ith frequency is greater than a first threshold corresponding to the i.sup.th frequency, determining that the interaural level difference between the two microphones meets the sound source direction determining condition at the ith frequency; or
if a difference between the maximum reference value and the minimum reference value is not greater than a first threshold corresponding to the ith frequency, determining that the interaural level difference between the two microphones does not meet the sound source direction determining condition at the ith frequency; and
if the sound source direction determining condition is met at M frequencies of the N frequencies, determining that the interaural level difference between the two microphones meets the sound source direction determining condition in the yth frame, wherein M is greater than or equal to N/2.

Regarding Claim 4, (Wang: Entire Claim 4) discloses the method according to claim 3, wherein calculating, by using an interaural level difference corresponding to an ith frequency between the two microphones, a maximum reference value and a minimum reference value that correspond to the ith frequency according to a preset second algorithm comprises:
obtaining a maximum reference value corresponding to an (i-1)th frequency, wherein the (i-1)th frequency is a previous frequency of the ith frequency, and if the interaural level difference corresponding to the ith frequency between the two microphones is not greater than the maximum reference value corresponding to the     (i-1)th frequency, calculating the maximum reference value corresponding to the ith frequency by using the following formula:
ILDmax = αlow*ILDnow + (1 - αlow)* ILDmax'; or
if the interaural level difference corresponding to the ith frequency between the two microphones is greater than the maximum reference value corresponding to the    (i-1)th frequency, calculating the maximum reference value corresponding to the ith frequency by using the following formula:
ILDmax = αfast*ILDnow + (1 – αfast)* ILDmax'; and
obtaining a minimum reference value corresponding to the (i-1)th frequency, and if the interaural level difference corresponding to the ith frequency between the two microphones is greater than the minimum reference value corresponding to the (i-1)th frequency, calculating the minimum reference value corresponding to the i.sup.th frequency by using the following formula:
ILDmin = αlow*ILDnow + (1 - αlow)* ILDmin'; or
if the interaural level difference corresponding to the ith frequency between the two microphones is not greater than the minimum reference value corresponding to the (i-1)th frequency, calculating the minimum reference value corresponding to the ith frequency by using the following formula:
ILDmin = αfast*ILDnow + (1 – αfast)* ILDmin',
wherein ILDnow represents the interaural level difference corresponding to the ith frequency between the two microphones, ILDmax represents the maximum reference value corresponding to the ith frequency, ILDmax' represents the maximum reference value corresponding to the (i-1)th frequency, ILDmin represents the minimum reference value corresponding to the ith frequency, ILDmin' represents the minimum reference value corresponding to the (i-1)th frequency, αfast and αlow represent preset step values, and αfast > αlow.

Regarding Claim 5, (Wang: Entire Claim 5) discloses the method according to claim 1, wherein determining, based on the interaural level difference between the two microphones, whether the sound signal comprises a rear sound signal comprises:
for the yth frame,
when an interaural level difference corresponding to a jth frequency between the two microphones is less than a second threshold corresponding to the jth frequency, determining that a rear sound signal is comprised at the jth frequency, wherein the jth frequency is one of the M frequencies, and j is any positive integer not greater than M; or
when an interaural level difference corresponding to a jth frequency between the two microphones is not less than a second threshold, determining that a rear sound signal is not comprised at the jth frequency.

Regarding Claim 6, (Wang: Entire Claim 6) discloses the method according to claim 1, wherein filtering out the rear sound signal from the sound signal comprises:
if a camera currently being used by the terminal for shooting is a front camera, controlling an adaptive filter of the terminal to filter out, by using a sound signal collected by the rear top microphone as a reference signal, the rear sound signal from a sound signal collected by the front top microphone in the yth frame; or
if a camera currently being used by the terminal for shooting is a rear camera, controlling an adaptive filter of the terminal to filter out, by using a sound signal collected by the front top microphone as a reference signal, the rear sound signal from a sound signal collected by the rear top microphone in the yth frame.

Regarding Claim 7, (Wang: Entire Claim 7) discloses the method according to claim 1, wherein if the terminal further comprises a third microphone at a bottom of the terminal, and the front camera is being used for shooting, the method further comprises:
performing delay difference localization on sound signals collected by the third microphone and the front top microphone in the yth frame, to obtain a longitudinal azimuth of the sound signals in the yth frame;
when the longitudinal azimuth is greater than a preset first angle, determining that the sound signal in the yth frame comprises a secondary-noise signal, wherein the secondary-noise signal is a noise signal located in front of the front camera and beyond a shooting range of the front camera; and
if it is determined that the sound signal in the yth frame comprises a secondary-noise signal, controlling the adaptive filter of the terminal to filter out, by using a sound signal collected by the rear top microphone as a reference signal, the secondary-noise signal from the sound signal collected by the front top microphone in the yth frame.

Regarding Claim 8, (Wang: Entire Claim 8) discloses the method according to claim 1, wherein if the terminal further comprises a third microphone at a bottom of the terminal, and the rear camera is being used for shooting, the method further comprises:
performing delay difference localization on sound signals collected by the third microphone and the rear top microphone in the yth frame, to obtain a longitudinal azimuth of the sound signals in the yth frame;
when the longitudinal azimuth is greater than a preset first angle, determining that the sound signal in the yth frame comprises a secondary-noise signal, wherein the secondary-noise signal is a noise signal located in front of the rear camera and beyond a shooting range of the rear camera; and
if it is determined that the sound signal in the yth frame comprises a secondary-noise signal, controlling the adaptive filter of the terminal to filter out, by using a sound signal collected by the front top microphone as a reference signal, the secondary-noise signal from the sound signal collected by the rear top microphone in the yth frame.

Regarding Claim 9, (Wang: Entire Claim 9) discloses the method according to claim 7, wherein if the terminal further comprises a fourth microphone at a bottom of the terminal, and the third microphone and the fourth microphone are arranged on left and right at the bottom of the terminal, the method further comprises:
performing delay difference localization on sound signals collected by the third microphone and the fourth microphone in the yth frame, to obtain a transverse azimuth of the sound signals in the yth frame;
when the transverse azimuth is greater than a preset second angle, determining that the sound signal in the yth frame comprises a secondary-noise signal; and
if it is determined that the sound signal in the yth frame comprises a secondary-noise signal, controlling the adaptive filter of the terminal to filter out, by using a sound signal collected by the rear top microphone as a reference signal, the secondary-noise signal from the sound signal collected by the front top microphone in the yth frame.

Regarding Claim 10, (Wang: Entire Claim 10) discloses the method according to claim 8, wherein if the terminal further comprises a fourth microphone at a bottom of the terminal, and the third microphone and the fourth microphone are arranged on left and right at the bottom of the terminal, the method further comprises:
performing delay difference localization on sound signals collected by the third microphone and the fourth microphone in the yth frame, to obtain a transverse azimuth of the sound signals in the yth frame;
when the transverse azimuth is greater than a preset second angle, determining that the sound signal in the yth frame comprises a secondary-noise signal; and
if it is determined that the sound signal in the yth frame comprises a secondary-noise signal, controlling the adaptive filter of the terminal to filter out, by using a sound signal collected by the front top microphone as a reference signal, the secondary-noise signal from the sound signal collected by the rear top microphone in the yth frame.

Claims 11-20 are rejected for the same reasons as set forth in Claims 1-10.
Claim 21 is rejected for the same reasons as set forth in Claims 1 and 2 (Wang Claim 21 discloses the processor, memory and an interconnecting bus).
Regarding Claim 22 (Wang: Entire Claim 22).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957.  The examiner can normally be reached on 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651